

117 HR 774 IH: Spotlight Act
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 774IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Mr. Price of North Carolina (for himself, Ms. Schakowsky, Ms. Lee of California, Ms. Norton, and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require certain tax-exempt organizations to include on annual returns the names and addresses of substantial contributors, and for other purposes.1.Short titleThis Act may be cited as the Spotlight Act.2.Inclusion of contributor information on annual returns of certain organizations(a)Repeal of regulationsThe final regulations of the Department of the Treasury relating to guidance under section 6033 regarding the reporting requirements of exempt organizations (published at 85 Fed. Reg. 31959 (May 28, 2020)) shall have no force and effect.(b)Inclusion of contributor information(1)Social welfare organizationsSection 6033(f)(1) of the Internal Revenue Code of 1986 is amended by inserting (5), after paragraphs.(2)Labor organizations and business leaguesSection 6033 of such Code is amended by redesignating subsection (o) as subsection (p) and by inserting after subsection (n) the following new subsection:(o)Additional requirements for organizations described in subsections (c)(5) and (c)(6) of section 501Every organization which is described in paragraph (5) or (6) of section 501(c) and which is subject to the requirements of subsection (a) shall include on the return required under subsection (a) the information referred to in subsection (b)(5)..(3)Effective dateThe amendments made by this subsection shall apply to returns required to be filed for taxable years ending after the date of the enactment of this Act.(c)Modification to discretionary exceptionsSection 6033(a)(3)(B) of the Internal Revenue Code of 1986 is amended to read as follows:(B)Discretionary exceptions(i)In generalParagraph (1) shall not apply to any organization if the Secretary made a determination under this subparagraph before July 16, 2018, that such filing is not necessary to the efficient administration of the internal revenue laws.(ii)Recommendations for other exceptionsThe Secretary may recommend to Congress that Congress relieve any organization required under paragraph (1) to file an information return from filing such a return if the Secretary determines that such filing does not advance a national security, law enforcement, or tax administration purpose..